Citation Nr: 0502768	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL
Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The claims file documents the veteran's complaints of 
dizziness and loss of balance, pain in or around the area of 
his ears, and recurrent ear infections, in addition to his 
complaints of service-connected increased hearing loss.  
These complaints are documented in the veteran's testimony 
before the RO in November 2003, the veteran's undated 
statement received in October 2004, and various VA 
examination reports-the most recent of which is dated in 
November 2003.  The November 2003 VA examination report 
further documents a history of ear infection as recently as 
in April 2003 (which invalidated the April 2003 audiology 
findings), and of dizziness and imbalance with delayed onset.

The Board notes that the veteran is service-connected only 
for bilateral hearing loss and bilateral tinnitus.  Hence, 
claims for service connection for the residuals of ear 
infections, a condition manifested by dizziness and 
imbalance, and joint or headache pain, as either secondary to 
the service-connected hearing loss disability or directly 
related to active service are inferred and referred to the RO 
for appropriate action.

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claim for an increased evaluation 
addressed in this decision.

2.  The service-connected bilateral hearing loss is 
productive of Level VI hearing loss in the right ear and 
Level VIII hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation greater than 60 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to an increased evaluation for bilateral hearing loss.  VA 
has complied with the notice and duty to assist provisions of 
the VCAA, and the veteran was advised by VA of the 
information required to substantiate his claim for a higher 
evaluation for bilateral hearing loss.  The RO has not 
provided appropriate notice concerning entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1); 
however, the Board is remanding this issue with the claim for 
entitlement to TDIU in the remand following this decision.

The Board notes that in its March 2003 VCAA notice letter it 
mistakenly identified the issue as presumptive service 
connection for diabetes mellitus as a result of exposure to 
the herbicide Agent Orange.  However, in its subsequent, 
August 2003, statement of the case, the RO corrected this and 
clearly gave notice of the changes in law and regulations 
effected by the VCAA along with information regarding the 
evidence needed to substantiate his claim as to the issues of 
increased evaluation for bilateral hearing loss and 
entitlement to TDIU.  In particular, the August 2003 
statement of the case and October 2004 supplemental statement 
of the case informed the veteran that in order to prevail in 
his claim, he needed to present medical evidence that his 
bilateral hearing loss had worsened.  These documents further 
demonstrated that his current audiological measurements and 
speech discrimination measurements did not actually warrant a 
60 percent evaluation under the criteria, but noted that his 
present evaluation was protected under the regulations, as it 
had been in effect for greater than 20 years.  See 38 C.F.R. 
§ 3.951.  The veteran was informed of the criteria governing 
the evaluation of hearing impairment, including the tables, 
in the statement of the case and supplemental statement of 
the case.  And these documents in aggregate informed him of 
what VA had done and would do to obtain evidence for his 
claim, but for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) which, as noted above, is being remanded for 
further development consistent with VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the statement of the case and supplemental 
statement of the case gave the veteran specific information 
with respect to the changes in the law pursuant to the VCAA, 
as well as to the new VA duties to assist under the VCAA.  
The veteran was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claim.  The veteran and representative provided additional 
information, including the veteran's testimony before a 
hearing officer at the local RO, in which he testified that 
he had had difficulties with the April 2003 VA examination 
due to treatment for an ear infection, and that he received 
all his treatment through VA facilities.  Accordingly, the RO 
proffered the veteran additional VA examinations, in November 
2003, both for ear diseases and for hearing loss, and 
obtained records of VA treatment accorded the veteran.  The 
Board notes that the examiner conducted a thorough review of 
the veteran's claims folder and the veteran's reported 
history in an attempt to reconcile apparent inconsistencies 
from the April 2003 VA examination.  In part because of the 
examiner's remarks, in addition to the veteran's statements, 
the Board has referred out additional claims to the RO for 
adjudication, and is remanding for further development 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and the claim for TDIU.  

As noted above, the claims file contains the reports of VA 
examinations accorded the veteran, the most recent having 
been conducted in November 2003 to resolve inconsistencies in 
the April 2003 report which arose from the veteran having 
been recently treated for an ear infection.

The Board is not aware of the existence of other additional 
relevant evidence in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA treatment records and proffered 
the veteran another examination, in November 2003, to resolve 
inconsistencies in the April 2003 examination.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone 
examinations so that the VA would have a complete picture of 
the veteran's bilateral hearing loss.  

The Board notes that the while the VCAA notification letter 
sent to the veteran mistakenly identified the issue as one 
involving service connection for diabetes mellitus as 
secondary to exposure to the herbicide Agent Orange, 
subsequent statement of the case and supplemental statement 
of the case properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  In addition, the veteran and his representative 
provided additional evidence to the VA, including the 
veteran's testimony at the local RO and in a written 
statement received as late as October 2004, which information 
was readily accepted by the VA.  See 38 U.S.C.A. § 5103(b) 
(West 2002).

Notwithstanding the defective VCAA letter provided the 
veteran, the Board notes that notice of the laws and 
regulations governing the evaluation of hearing loss, the 
evidence received and the evidence necessary to prevail in 
his claim was provided in detail by the statement of the case 
and the supplemental statement of the case.  Moreover, the 
Board notes that the duty to assist was also fulfilled, as 
the RO obtained all treatment records of which it had notice, 
and accorded the veteran examinations in April 2003 and 
November 2003.  In addition, the veteran gave testimony 
before a hearing officer appearing at the local RO.

The Board notes that the evaluation of hearing loss is 
determined by a mathematical formula constrained by the 
schedular criteria, derived by a mechanical application after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hence, further remand 
is unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).


The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA, except that concerning 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  However, as noted above, the Board is 
remanding this part of the veteran's claim and that for TDIU 
for further development in keeping with VCAA.  In essence, 
the veteran in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  He has, 
by information letters, a rating decision, a statement of the 
case, and supplemental statement of the case, been advised of 
the evidence considered in connection with the issue 
addressed in this decision and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.


Increased Evaluation for Bilateral Hearing Loss

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

In the present case, service connection for bilateral hearing 
loss was granted in a July 1977 rating decision.  At that 
time, VA medical evidence showed 34 decibel speech reception 
threshold on the right and 40 decibel speech reception on the 
left.  Speech discrimination measured 98 percent speech on 
the right and 94 percent on the left.  The tympanic membrane 
on the right was found to be slightly thickened but intact.  
No significant other pathology of the ears was noted.  A 
noncompensable evaluation was assigned for bilateral 
sensorineural hearing loss, effective in January 1977

In September 1980, the veteran underwent further VA 
audiological examination.  The results, in pure tone 
thresholds, are as follows:




1000
2000
3000
4000
RIGHT
80
80
--
80
LEFT
100
90
--
90

No averages were documented.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
80 percent in the left ear.  The examiner noted that 
impedance results indicated negative pressure, bilaterally.  
Acoustic reflexes were absent, bilaterally, as expected with 
severe bilateral loss.  The examiner recommended further 
assessment, noting that speech discrimination was better than 
expected, and assessed bilateral severe and profound hearing 
loss in the right and left ears.  A conductive component was 
noted in the right ear and possibly present in the left.  
Results of speech discrimination testing conducted in 
November 1980 produced concurring results of 80 percent, 
bilaterally.

Accordingly, in a December 1980 rating decision, the RO 
assigned a 60 percent evaluation, effective from June 1980.  
This evaluation has been confirmed and continued to the 
present and is protected by the regulations.  See 38 C.F.R. 
§ 3.951 (2004).

The veteran argues that his bilateral hearing disability is 
worse than has been evaluated, and that it precludes him from 
pursuing gainful employment.  

Consideration of entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and the veteran's claim for 
entitlement to TDIU are the subjects of a remand immediately 
following this decision.  In addition, the Board has referred 
to the RO for further adjudication inferred claims for 
residuals of ear infections, a condition manifested by 
dizziness and imbalance, and joint or headache pain, as 
either secondary to the service-connected hearing disability 
or directly related to active service.  These issues will not 
therefore be considered in the following analysis.

The Board now turns to the veteran's claim for an evaluation 
greater than 60 percent for his service-connected bilateral 
hearing loss.  

The 60 percent evaluation was assigned under Diagnostic Code 
6100.  The Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Criteria is provided for evaluating veterans 
with certain patterns of hearing impairment, which cannot 
always be accurately assessed under section 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  In the present case, as will 
be demonstrated below, the veteran's hearing impairment is 
clearly entitled to consideration under 38 C.F.R. § 4.86.

VA treatment records reflect continuing complaints of and 
treatment for hearing disabilities, including maintenance of 
hearing aids, itching in the ear, ear pain, ear infections, 
and hearing loss.  In April 2003, he underwent a VA audiology 
examination.  The results, in pure tone thresholds, are as 
follows:





HERTZ

1000
2000
3000
4000
RIGHT
65
75
75
65
LEFT
85
85
85
80

The examination reflects an average pure tone threshold 
measurement of 70 decibels for the right ear and of 84 for 
the left.  However, the examiner noted that the results were 
considered inconsistent.  The examiner observed that 
ascending threshold responses were not consistent with 
descending threshold responses on retest.  Noting the patient 
was counseled regarding the inconsistencies, the examiner 
found inconsistencies persisted on retest.  Speech 
discrimination was measured at 94 percent in the right ear 
and 98 percent in the left ear.  The examiner concluded that 
the test was not valid.

In his substantive appeal, dated in August 2003, the veteran 
stated that he is unable to hear anything and that he cannot 
understand a person unless he is looking at the person when 
the person is speaking.  On the occasion of his November 2003 
hearing on appeal, the veteran further testified that he had 
had an infection prior to the examination, and that he had 
been treated with a cortisone shot and other medication.  He 
said he informed the examiner of this, but the examiner 
conducted the examination anyway.  Accordingly, the RO 
proffered the veteran another examination.  This was 
conducted in November 2003, during which the following, in 
pure tone thresholds results were obtained:


HERTZ

1000
2000
3000
4000
RIGHT
65
80
70
70
LEFT
85
75
75
65

These findings reflect an average pure tone threshold of 71 
decibels in the right ear, and 75 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 80 percent in the left.  The 
veteran was diagnosed with moderate to severe mixed hearing 
loss with fair speech recognition in the right ear and severe 
to profound mixed hearing loss with fair speech recognition 
in the left ear.  Ascending and descending thresholds were 
found to be in good agreement bilaterally; as was test and 
retest results.  Speech thresholds were further found to be 
in good agreement with best pure-tones in the speech range.  
The veteran was noted to be cooperative in spite of the 
extensiveness of the examination, even though he was in 
obvious discomfort when having to sit for a long period of 
time.

Further examination for ear diseases evidenced findings of 
auricles without deformity or tissue loss but with a rough 
area on the antihelix of the right auricle and a slight 
nodule with a white rough surface consistent with 
nonpigmented seborrheic keratosis.  Both external ear canals 
were clean without residual wax, pealing skin, or evidence of 
edema, scaling or discharge.  The right tympanic membrane was 
slightly more translucent in the anteroinferior quadrant, 
that may represent previous, since healed, perforation, in 
the examiner's opinion.  No particular scarring or lucency 
was detected on the left.  The tympanum appeared clear and 
properly aerated, bilaterally, and mastoid areas were found 
to be unimpressive without evidence of cholesteatoma or 
discharge, bilaterally.  The examiner observed that the 
veteran had a very bad time with communication skills while 
hearing aids were momentarily removed.  He noted, 
specifically, that the veteran was credible.  The examiner 
further noted that he found audiology results to be 
correlated.  The examiner diagnosed hearing loss, tinnitus, 
dizziness and imbalance, healed blast perforations of the 
eardrums, a history of fungus infection in the ears not 
presently detected, pain in the ears.

The Board notes that a subsequent, October 2004, rating 
decision granted service connection for bilateral tinnitus, 
evaluating the disability as 10 percent disabling, effective 
from March 2003.  In addition, as noted above, in the 
Introduction, the Board is referring out claims for service 
connection for residuals of ear infections, a condition 
manifested by dizziness and imbalance, and joint or headache 
pain, as either secondary to the service-connected hearing 
disability or directly related to active service.  
Accordingly, the Board will not discuss further the results 
of the November 2003 examination concerning the examiner's 
findings or opinions as to these issues.  Nor will the Board 
consider these complaints and symptoms in evaluating the 
level of the veteran's bilateral hearing loss.

Based on the above-listed findings, the veteran is entitled 
to a determination of the Roman numeral designation for 
hearing impairment either under Table VI or Table VIa, as the 
level of hearing at all levels in both ears is above 55 
decibels in both April and November 2003.  Under Table VI, 
the interpretation of the medical evidence of record is as 
follows:  hearing loss at Level II in the right ear and at 
Level III in the left in April 2003; hearing loss at Level VI 
in the right ear in and Level V in the left in November 2003.  
Under Table VIa, the interpretation of the medical evidence 
of record is as follows:  hearing loss at Level VI in the 
right ear and Level VIII in the left in April 2003; hearing 
loss at Level VI in the right ear and Level VI in the left, 
in November 2003.  Table VIa then grants the veteran the 
higher numeral for both evaluations.  See 38 C.F.R. § 4.86 
(2004).

Under the criteria, the results of the April 2003 VA 
examination report are productive of a 40 percent hearing 
loss.  Those of the November 2003 VA examination report are 
productive of a 30 percent hearing loss.  See Diagnostic Code 
6100.  Notwithstanding, the veteran's 60 percent evaluation 
has been in place for over 20 years and may not be reduced.  
38 C.F.R. § 3.951 (2004).  

The veteran has indicated that he suffers from severe hearing 
impairment.  The veteran is competent to claim that his 
disability is worse than has been evaluated.  
Notwithstanding, allowing for inconsistencies due to the 
veteran's treatment for an ear infection prior to the April 
2003 VA examination, the November 2003 VA audiometric 
examination report is far more probative of the degree of his 
impairment that his own lay opinion.  Lendenmann, supra.  The 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann at 349.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The Board notes, however, that 
the April 2003 VA examination results reflected a greater 
degree of hearing disability.  Yet, even considering, without 
finding, that the April 2003 results are the more accurate, 
the level of disability calculated by the grid, 40 percent, 
is not greater than the evaluation now assigned.  

Therefore, the audiometric findings do not support the 
assignment of an evaluation greater than 60 percent 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 Diagnostic Code 6100 
(2004).  In addition, the Board notes that the evaluations 
derived from the Rating Schedule are intended to make 
allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of a 
disability evaluation for the veteran's bilateral hearing 
loss that is greater than 60 percent at this time.

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The veteran has averred that his hearing 
disabilities, in aggregate, are productive of total 
disability such as to warrant extra schedule evaluation and 
TDIU.  Hence, the Board is remanding for further development 
the claim for extraschedular evaluation and entitlement to 
TDIU in a remand following this decision, and will not 
therefore consider this claim here.


ORDER

An evaluation greater than 60 percent for bilateral hearing 
loss is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In addition, as noted above, the veteran also claims 
entitlement to TDIU.

The veteran argues that his hearing loss renders him unable 
to maintain gainful employment.  In particular, he testified 
and has stated that he had could not continue his previous 
profession as a self-employed barber because he could not 
hear his customers.  He further stated and testified that he 
was refused employment by three other potential employers, 
including as a barber in another barbershop and as a security 
guard, due to his hearing disability.

In the introduction, above, the Board referred out for 
further adjudication claims for service connection for the 
residuals of ear infections, a condition manifested by 
dizziness and imbalance, and joint or headache pain, as 
either secondary to the service-connected hearing disability 
or directly related to active service.  In addition, the 
Board notes that the RO did not provide the veteran with 
sufficient notice of the evidence required to obtain an 
extraschedular evaluation for his service-connected bilateral 
hearing loss under 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that the issue of entitlement to 
TDIU must await the outcome of the issue of whether 
entitlement to extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Moreover, since issuance of the last supplemental 
statement of the case concerning the issue of entitlement to 
TDIU, of which notice was given on October 5, 2004, the RO 
has since issued a rating decision granting entitlement to 
service connection for bilateral tinnitus, and evaluating it 
as 10 percent disabling.  Notice of this decision was given 
on October 18, 2004.  In addition, the Board notes that the 
RO has not yet had an opportunity to obtain an opinion as to 
the veteran's unemployability.  Re-examination is therefore 
required to determine his current status of employability.  

Thus, the issues of entitlement to TDIU and an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) must be remanded for 
appropriate VCAA notice and development, to include 
consideration of the now-service connected bilateral 
tinnitus.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1), and 
entitlement to TDIU; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected and nonservice-
connected hearing disabilities from 
August 2004 to the present.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records accorded him by the VA 
Medical Center (VAMC) in Biloxi, 
Mississippi, and any other VAMC the 
veteran may identify, that are not 
already of record.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations.  The claims folder, 
including all newly obtained evidence, 
must be sent to the examiner(s) for 
review.  The veteran should be examined, 
by appropriate specialists, to determine 
the severity of his service-connected 
disabilities.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and 
they should so indicate in their reports.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of the disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for TDIU, to 
include referral for consideration of 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


